COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:         In re Donna Valverde

Appellate case number:       01-20-00670-CV

Trial court case number:     431447-401

Trial court:                 Probate Court No. 3 of Harris County

       On September 28, 2020, relator, Donna Valverde, filed a petition for writ of
mandamus challenging the trial court’s August 25, 2020 order compelling the deposition
of relator on or before October 1, 2020. In conjunction with its petition for writ of
mandamus, relator also filed an “Emergency Motion to Stay Pending Ruling on Petition
for Writ of Mandamus,” requesting this Court to stay the deposition of relator pending this
Court’s consideration of relator’s petition for writ of mandamus.
       Relator’s motion for emergency relief is denied.
       It is so ORDERED.

Judge’s signature: _/s/ Evelyn V. Keyes______________________________________
                    Acting individually  Acting for the Court

Date: __September 28, 2020____________________